In re Kaiser Aluminum & Chemical Corp.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. James, 23rd Judicial District Court Div. D, No. 25,975; to the Court of Appeal, Fifth Circuit, No. Ol-C-874.
Granted. There are genuine issues of material fact as to whether Schweitzer Engineering Laboratories, Inc. acted in a role other than manufacturer. Accordingly, the judgment of the Court of Appeal granting partial summary judgment is reversed, and the judgment of the trial court denying partial summary judgnent is rein*679stated. Case remanded to the trial court for further proceedings.